DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 1920170205, filed on 05.11.19.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Modulator is not provided with an item number.  Perhaps the modulator is one of the mixers shown in figure 8. Note that all claimed subject matter should be shown in the drawings.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 9 and 16.
The word unit is a generic nonce term that is modified by cross-correlation which describe function not structure.  The unit’s functional language is “configured to cross-correlate …” again describes function not structure.  
The specification discloses “cross correlators” thus the “cross-correlation unit” is a cross-correlator. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s figure 8 shows the track and hold (T&H) circuit receiving the received signal prior to the analog-to-digital (ADC) converter. It is unclear as to how a T&H “tracks” and “holds” prior to the ADC.  The specification is silent as to how the T&H output is anything but a band-passed analog signal.  The T&H circuit is essentially a black box and no algorithm is provided by the specification.  Even if T&H is a term of art, it appears that the specification treats the ADC and T&H as the same thing because the specification at Para. 52 states “The filtered baseband signal may digitized with an effective sampling frequency of twice the bandwidth of the signal. For example, to do this the frequency-divided LO signal may be used to drive a track and hold amplifiers 754 in a normal sampling way.”  However, claim 8 appears to treat the ADC and T&H as separate entities.  The Examiner notes that an ADC is a type of T&H circuit.  
Claim 9 is rejected due to dependency on rejected base claim 8.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5, 7 – 8 and 10 – 14 are rejected under 35 U.S.C. 103 as being obvious over Trotta (US 2016/0306034) in view of Wood (EP 1891700).
A line through means that the limitation is not taught.
As to claim 1, Trotta discloses a digitally modulated radar, DMR, transmitter module comprising: 
a sequence generator, configured to generate a repeating digital sequence signal based on a relatively low-frequency clock signal (Fig. 9a item 901, 916, 910 and 906 and Para. 58 “a swept frequency signal is generated using phase locked loop (PLL) circuit 910 to control an on-board VCO within RF front end 902. As shown, PLL 910 is referenced to crystal oscillator 908, which also provides a clock to baseband processing circuit 901 via clock divider 914. In an alternative embodiment, a software PLL implemented within baseband processing circuit 901 controls the frequency of the on-board VCO within RF front-end 902 via digital-to-analog converter (DAC) 916 and lowpass filter and/or integrator 906.” The DAC signal is shown fed to item 902 wherein it is later modulated with BPSK code as shown in Fig. 6a item 616.);
; and 
a modulator configured to modulate a relatively high-frequency carrier signal, in dependence on the combined signal, to provide a modulated signal ((Fig. 6a Para. 45 “a second transmit channel includes transformer 618 and mixer 616. In an embodiment, mixer 616 is activated in order to modulate a carrier using bipolar phase shift keyed (BPSK) data introduced at pins BPSK. Accordingly, mixer 616 may function as a BPSK modulator in order to modulate a carrier … ”)).
In the same field of endeavor, Wood teaches “The document US 2004/0087294 A1 relates to an improved receiving phase array communication system supplying oscillating waveform signals with different phase delays to down-converting mixers in the processing channels of the receiving phased array communication system to compensate for phase difference in the received signal over the antenna elements therein. Similarly, an improved transmitting phased array communication system supplies oscillating waveform signals with different phase delays to the upconverting mixers in the processing channels of the transmitting phased array communication system to introduce phase difference in the transmit signal for transmission over the antenna elements therein. The oscillating waveform signals with different phase delays are preferably derived from a local oscillator that generates a local oscillating signal, and a delay line network having a plurality of fixed delay lines arranged in a serial manner to introduce increasing fixed phase delays in the local oscillating signal (Page 4, Figs. 15B – 15C).”
In view of the teachings of Wood, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify figure 9a of Trotta to include an upconverter mixer to mix an input with a phased delayed input thereby producing and outputting a combined signal wherein the upconverter mixer is between item 910 and 902 wherein item 902 includes the modulator 616 of figure 6a so that the upconverter mixer feeds the combined signal to modulator 616 which is modified by BPSK code in order to compensate for phase difference of the transmitter array as taught by Trotta thereby improving the transmitter phased array as taught by Wood at page 4 previously cited.
As to claim 2, Trotta in view of Wood teaches a DMR transmitter module as claimed in The DMR transmitter module of claim 1, further comprising: 
one or more phase-delay circuits, each phase-delay circuit being configured to receive as input the digital sequence signal, and to provide to the mixer a respective one of the least one phase-delayed copy of the digital sequence signal, delayed in phase by a respective predetermined phase-shift (Trotta Fig. 7 Para. 52 “digital beam forming” which is known to include various phase shifts among the transmit and receive channels; Trotta as modified by Wood in claim 1 would include each transmit and receive channel of Trotta’s Para. 52).
As to claim 3, Trotta in view of Wood teaches DMR transmitter module as claimed in claim 1, further comprising: 
one or more phase-delay circuit, each phase-delay circuit being configured to receive as input the clock signal, and to output a respective copy of the clock signal, delayed in phase by a respective predetermined phase-shift (Para. 58 “The transmit path includes clock generation circuits that may be shared between various elements of radar system 900.”  The modification of Trotta in view of Wood would include the clock signal for the phase shifters.); and 
one or more further sequence generators, each configured to generate a digital sequence signal based on a respective one of the at least one phase-delayed copy of the clock signal to provide a respectively phase-delayed copy of the digital sequence signal to the mixer (Fig. 9a of Trotta shows item 908 feeding PLL 910 which feed item 902 which includes the modulator 616 and BPSK codes.  The modification with Wood includes the upconverter mixers as discussed supra.).
As to claim 4, Trotta in view of Wood teaches the DMR transmitter module as claimed in any preceding claim The DMR transmitter module of claim 1, wherein the modulator is a phase shift key PSK modulator and the modulated signal is a PSK modulated signal (Trotta Fig. 6a BPSK).
As to claim 5, Trotta in view of Wood teaches the DMR transmitter module as claimed in The DMR transmitter module of claim 4, wherein the PSK modulated signal is a binary phase shift key, BPSK, signal (Trotta Fig. 6a BPSK).
As to claim 7, Trotta in view of Wood teaches a DMR transmitter module as claimed in claim 1, wherein the relatively high frequency carrier signal is derived from a local oscillator, and a one of the clock signal is derived from the local oscillator, or the local oscillator is derived from the clock signal (Fig. 9a of Trotta).
As to claim 8, Trotta in view of Wood teaches a DMR system, comprising the DMR transmitter module of claim 1, and 
further comprising a receiver module, wherein the receiver module comprises:
a down converter configured to down-convert a received signal to a baseline frequency (Trotta Para. 129 “downconverting”); 
a track-and-hold circuit (Trotta Fig. 9b ADC 1 – 4), and an analog-to-digital converter, ADC, configured to digitize portions of the down-converted received signal (Id.  see also Wood Figs. 14 A - C).
Trotta does not show mixer between the receive antenna and ADC; however, an ADC is typically coupled to the processing circuitry such as a computer.  The Examiner has never seen a downconverter mixer between an ADC and computer.  As such, it is obvious in view of what is understood in the art including Wood to include down conversion before the ADC and computer so that the computer can process digital baseband signals.  Up conversion and down conversion is simply used so that a smaller antenna can be used and has nothing to do with processing and it would be wasteful to digitally processing signals having a long wavelength because it would require more processing time.  
As to claim 10, Trotta teaches a method of generating a digitally modulated radar signal, the method comprising: 
generating a digital sequence (Fig. 9a item 901, 916, 910 and 906), and, a repeating digital sequence signal based on the digital sequence (Fig. 8b shows a repeating signal) and a relatively low-frequency clock signal (Para. 58 “clock generation circuits that may be shared between various elements of radar system 900. In one embodiment, a swept frequency signal is generated using phase locked loop (PLL) circuit 910 to control an on-board VCO within RF front end 902. As shown, PLL 910 is referenced to crystal oscillator 908, which also provides a clock to baseband processing circuit 901 via clock divider 914. In an alternative embodiment, a software PLL implemented within baseband processing circuit 901 controls the frequency of the on-board VCO within RF front-end 902 via digital-to-analog converter (DAC) 916 and lowpass filter and/or integrator 906.”  The DAC signal is shown fed to item 902 wherein it is later modulated with BPSK code as shown in Fig. 6a item 616.); 

combining the digital sequence signal, in a mixer, with at least one phase-delayed copy of the digital sequence signal, to provide a combined signal (Fig. 6a item 616 and Para. 45 “mixer 616 may function as a BPSK modulator in order to modulate a carrier …”); and 
modulating a relatively high-frequency carrier signal, in dependence on the combined signal, to provide the digitally modulated radar signal (Id.).
In the same field of endeavor, Wood teaches “The document US 2004/0087294 A1 relates to an improved receiving phase array communication system supplying oscillating waveform signals with different phase delays to down-converting mixers in the processing channels of the receiving phased array communication system to compensate for phase difference in the received signal over the antenna elements therein. Similarly, an improved transmitting phased array communication system supplies oscillating waveform signals with different phase delays to the upconverting mixers in the processing channels of the transmitting phased array communication system to introduce phase difference in the transmit signal for transmission over the antenna elements therein. The oscillating waveform signals with different phase delays are preferably derived from a local oscillator that generates a local oscillating signal, and a delay line network having a plurality of fixed delay lines arranged in a serial manner to introduce increasing fixed phase delays in the local oscillating signal (Page 4, Figs. 15B – 15C).”
In view of the teachings of Wood, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify figure 9a of Trotta to include an upconverter mixer to mix an input with a phased delayed input thereby producing and outputting a combined signal wherein the upconverter mixer is between item 910 and 902 wherein item 902 includes the modulator 616 of figure 6a so that the upconverter mixer feeds the combined signal to modulator 616 which is modified by BPSK code in order to compensate for phase difference of the transmitter array as taught by Trotta thereby improving the transmitter phased array as taught by Wood at page 4 previously cited.
As to claim 11, Trotta in view of Wood teaches the method of claim 10, wherein generating a one of the at least one phase- delayed copy of the digital sequence signal comprises: 
receiving, in a respective phase-delay circuit, the repeating digital sequence signal, delaying the phase by a respective predetermined phase-shift, and providing to the mixer the respective one of the least one phase-delayed copy of the digital sequence signal (Trotta Para. 51 “digital beam forming” The modification of Trotta in view of Wood of claim 1 includes phase shifting for transmission which would necessarily require the same phase shifting for the receive side.  For example, see also Wood’s Figs. 16A and 16B items 374 and 364.  As such, it would be obvious to account for transmit phase shifts on the receive side in order to recover the original signal and accurately determine range and angle-of-arrival.).
As to claim 12, Trotta in view of Wood teaches the method of claim 10, wherein generating a one of the at least one phase- delayed copy of the digital sequence signal comprises: 
receiving, in a respective phase-delay circuit, the clock signal, delaying the phase by a respective predetermined phase-shift, and outputting a phase- delayed copy of the clock signal (Trotta Para. 51 “digital beam forming” The modification of Trotta in view of Wood of claim 1 includes phase shifting for transmission which would necessarily require the same phase shifting for the receive side.  For example, see Wood’s Figs. 16A and 16B items 374 and 364.  As such, it would be obvious to account for transmit phase shifts on the receive side in order to recover the original signal and accurately determine range and angle-of-arrival.); and 
generating a digital sequence signal, based on the digital sequence and the phase-delayed copy of the clock signal, to provide the one of the least one phase-delayed copy of the digital sequence signal to the mixer (Trotta Para. 51 “digital beam forming” The modification of Trotta in view of Wood of claim 1 includes phase shifting for transmission which would necessarily require the same phase shifting for the receive side.  For example, see Wood’s Figs. 16A and 16B items 374 and 364.  See also Wood’s Figs. 16A and 16B items 374 and 364 as discussed supra.).
As to claim 13, Trotta in view of Wood teaches the method of any one of claim 10, wherein the modulator is a phase shift key PSK modulator and the modulated signal is a PSK modulated signal (Trotta Fig. 6a BPSK as cited in claim 10).
As to claim 14, Trotta in view of Wood teaches the method of claim 10, wherein the PSK modulated signal is a BPSK, signal (Trotta Fig. 6a BPSK as cited in claim 10).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being obvious over Trotta  in view of Wood in view of official notice.
As to claim 6 and 15, Trotta in view of Wood does not teach the DMR transmitter module as claimed in claim 1 and 10, wherein the modulator is a amplitude modulator and the modulated signal is an amplitude modulated signal.
One of ordinary skill understand that a signal can be one of three modulations: phase, frequency and amplitude and that amplitude is the simplest and cheapest to design and produce.
The Examiner takes official notice that it would have been obvious to a person having ordinary skill in the art at the time of filing to substitute amplitude modulation for phase modulation as taught by Trotta in order to provide a simpler design thus saving money.  
Claims 9 and 16 – 20 are rejected under 35 U.S.C. 103 as being obvious over Trotta (US 2016/0306034) in view of Wood in further view of Sauer (US 5,861,834).
As to claim 16, Trotta teaches a digitally modulated radar, DMR, system comprising: 
a transmitter module comprising: 
a sequence generator, configured to generate a repeating digital sequence signal based on a relatively low-frequency clock signal (Fig. 9a item 901, 916, 910 and 906 and Para. 58 “a swept frequency signal is generated using phase locked loop (PLL) circuit 910 to control an on-board VCO within RF front end 902. As shown, PLL 910 is referenced to crystal oscillator 908, which also provides a clock to baseband processing circuit 901 via clock divider 914. In an alternative embodiment, a software PLL implemented within baseband processing circuit 901 controls the frequency of the on-board VCO within RF front-end 902 via digital-to-analog converter (DAC) 916 and lowpass filter and/or integrator 906.” The DAC signal is shown fed to item 902 wherein it is later modulated with BPSK code as shown in Fig. 6a item 616.);
; and 
a modulator configured to modulate a relatively high-frequency carrier signal, in dependence on the combined signal, to provide a modulated signal (Fig. 6a Para. 45 “a second transmit channel includes transformer 618 and mixer 616. In an embodiment, mixer 616 is activated in order to modulate a carrier using bipolar phase shift keyed (BPSK) data introduced at pins BPSK. Accordingly, mixer 616 may function as a BPSK modulator in order to modulate a carrier …”); and 
a receiver module comprising:
a down converter configured to down-convert a received signal to a baseline frequency (Trotta Para. 129 “downconverting”);
an analog-to-digital converter, ADC, configured to digitize portions of the down-converted received signal (Trotta Fig. 9b ADC 1 –); and 
.
In the same field of endeavor, Wood teaches “The document US 2004/0087294 A1 relates to an improved receiving phase array communication system supplying oscillating waveform signals with different phase delays to down-converting mixers in the processing channels of the receiving phased array communication system to compensate for phase difference in the received signal over the antenna elements therein. Similarly, an improved transmitting phased array communication system supplies oscillating waveform signals with different phase delays to the upconverting mixers in the processing channels of the transmitting phased array communication system to introduce phase difference in the transmit signal for transmission over the antenna elements therein. The oscillating waveform signals with different phase delays are preferably derived from a local oscillator that generates a local oscillating signal, and a delay line network having a plurality of fixed delay lines arranged in a serial manner to introduce increasing fixed phase delays in the local oscillating signal (Page 4, Figs. 15B – 15C).”
In view of the teachings of Wood, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify figure 9a of Trotta to include an upconverter mixer to mix an input with a phased delayed input thereby producing and outputting a combined signal wherein the upconverter mixer is between item 910 and 902 wherein item 902 includes the modulator 616 of figure 6a so that the upconverter mixer feeds the combined signal to modulator 616 which is modified by BPSK code in order to compensate for phase difference of the transmitter array as taught by Trotta thereby improving the transmitter phased array as taught by Wood at page 4 previously cited.
Correlation including cross-correlation is conventionally known in the art to reduce noise and improve signal to noise.  For example, Sauer teach “The output of receiver means 44 is provided to a processor 100 (see FIG. 9) where a cross-correlation is performed between the transmitted and return waveforms to obtain target information (col. 8 ll. 7 – 22).”
As such, it would be obvious to apply cross-correlation to improve signal-to-noise to any radar system including the radar taught by Trotta with the correlation including cross-correlation known in the art including Sauer.  
As to claim 17, Trotta in view of Wood and Sauer teach the DMR system of claim 16, further comprising: 
one or more phase-delay circuits, each phase-delay circuit being configured to receive as input the digital sequence signal, and to provide to the mixer a respective one of the least one phase-delayed copy of the digital sequence signal, delayed in phase by a respective predetermined phase-shift (Trotta Fig. 7 Para. 52 “digital beam forming” which is known to include various phase shifts among the transmit and receive channels; Trotta as modified by Wood in claim 1 would include each transmit and receive channel of Trotta’s Para. 52).
As to claim 18, Trotta in view of Wood and Sauer teaches the DMR system of claim 16, further comprising: 
one or more phase-delay circuit, each phase-delay circuit being configured to receive as input the clock signal, and to output a respective copy of the clock signal, delayed in phase by a respective predetermined phase-shift (Para. 58 “The transmit path includes clock generation circuits that may be shared between various elements of radar system 900.”  The modification of Trotta in view of Wood would include the clock signal for the phase shifters.); and o
one or more further sequence generators, each configured to generate a digital sequence signal based on a respective one of the at least one phase-delayed copy of the clock signal to provide a respectively phase-delayed copy of the digital sequence signal to the mixer (Fig. 9a of Trotta shows item 908 feeding PLL 910 which feed item 902 which includes the modulator 616 and BPSK codes.  The modification with Wood includes the upconverter mixers as discussed supra.).
As to claim 19, Trotta in view of Wood and Sauer teaches the DMR system of claim 16, wherein the modulator is a phase shift key PSK modulator and the modulated signal is a PSK modulated signal (Trotta Fig. 6a).
As to claim 20, Trotta in view of Wood and Sauer teaches the DMR system of claim 19, wherein the PSK modulated signal is a binary phase shift key, BPSK, signal (Id.).
As to claim 9, Trotta in view of Wood is silent regarding the DMR system, as claimed in The DMR system of claim 8, wherein the receiver module further comprises a cross-correlation unit configured to cross-correlate the portions of the down- converted received signal with the digital sequence signal.
Correlation including cross-correlation is conventionally known in the art to reduce noise and improve signal to noise.  For example, Sauer teach “The output of receiver means 44 is provided to a processor 100 (see FIG. 9) where a cross-correlation is performed between the transmitted and return waveforms to obtain target information (col. 8 ll. 7 – 22).”
As such, it would be obvious to apply cross-correlation to improve signal-to-noise to any radar system including the radar taught by Trotta with the correlation including cross-correlation known in the art including Sauer.  Note the signal received by processor would be down converted as discussed supra.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648                                                                                                                                                                                                                                                                                                                                                                                                             
/Donald HB Braswell/Examiner, Art Unit 3648